Citation Nr: 1743588	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an earlier effective date for a heart disability. 

2. Entitlement to a rating in excess of 30 percent for a heart disability. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Marine Corps from August 1959 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since been transferred to the RO in Indianapolis. 

On August 27, 2013, the Veteran submitted a self-labeled "notice of disagreement" regarding aspects of the July 2013 rating decision.  An NOD is a written communication from a claimant or representative expressing disagreement with an RO's decision, as well as a desire to appeal the determination.  While no special wording is needed, the communication must reasonably indicate the disagreement and intent to appeal.  When multiple issues are decided at the AOJ at the same time, an NOD must identify the specific issues disagreed with.  Here, the Veteran expressed disagreement with aspects of the July 2013 rating decision, but did not express an intent to appeal those issues.  Subsequently, on November 21, 2013, the Veteran submitted correspondence expressing disagreement with the assigned rating for coronary artery disease, as well as a desire to appeal.  He did not express disagreement or an intent to appeal any other issue.  Accordingly, the only issues on appeal are those identified above. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1. The Veteran is not shown to have filed a formal or informal service connection claim for ischemic heart disease (to include coronary heart disease) prior to January 26, 2012, or within one year of August 31, 2010, the date ischemic heart disease was added to the list presumptive diseases associated with herbicide exposure.

2. The Veteran's heart disability has not resulted in more than one episode of acute congestive heart failure in the past year, a workload of 5 METs or less, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date for coronary artery disease have not been met. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.400, 3.816 (2016). 

2. An initial rating in excess of 10 percent for heart disability is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VCAA notice was provided in October 2012.  Initial rating claims arising from granted claims of service connection do not require unique 38 U.S.C.A § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3).  The Veteran was afforded VA examinations in April 2013 and October 2015, and relevant in-service and post-service records were obtained.  No outstanding evidence has been identified which could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met. 

II. Effective Dates

The Veteran filed a service connection claim on January 26, 2012, for coronary artery disease, claimed as "heart ablations."  In a July 2013 rating decision, the Veteran was granted service connection for his heart disability and assigned a 30 percent rating.  In August 2015, following the November 2013 notice of disagreement with the assigned rating and the effective date, the RO affirmed the assigned rating, but assigned an earlier effective date, one year prior to receipt of the claim.  The Veteran still seeks an earlier effective date.  He believes that the effective date should be in 2006 or 2007, when he first had heart ablations which required the installation of a pacemaker.  However, neither the facts nor the law support an effective date earlier than that assigned. 

In this case, the Veteran separated from active service in August 1963, but he did not file a claim for coronary artery disease until January 26, 2012.  Therefore, assignment of an effective date back to the day following his service discharge is not possible.

Generally, the effective date for an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as a "formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."   38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim. 38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought. Id.

Retroactive effective dates are allowed to a certain extent in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2016).  VA has promulgated special effective date rules for the grant of presumptive service connection based on exposure to herbicides. 38 C.F.R. § 3.816 (2016); see Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

A Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including ischemic heart disease. See 38 C.F.R. § 3.816(b)(1), (2)(2016).  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law. See 38 C.F.R. § 3.816(c)(1)-(3) (2016). 

The applicable liberalizing law in this case became effective August 31, 2010. 75 Fed. Reg. 53, 216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e).  The liberalizing law added ischemic heart disease (including coronary artery disease) to the list of presumptive diseases associated with herbicide exposure. 75 Fed. Reg. 53, 216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e).  Here, the claims folder contains no communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for ischemic heart disease either pending before VA on May 3, 1989, or received by VA between May 3, 1989, and the effective date of the presumptive regulation for the covered disease.  38 C.F.R. §§ 3.1(p), 3.155(a), 3.816(c)(2).  Thus, an earlier effective date under those provisions is not warranted. 

Pursuant to governing regulations, if a claimant files a claim within one year of the liberalizing date of the law, the claimant is entitled to an effective date back to the effective date of the liberalizing law.  If the claim is filed more than 1 year after the effective date of the law, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In this case, the Veteran's claim was received on January 26, 2012, which is more than one year of the date of the liberalizing law; therefore, the Veteran is not entitled to an effective date back to the effective date of the liberalizing law.  However, pursuant to 38 C.F.R. § 3.114(a)(3), the RO assigned an effective date 1 year prior to the date of his claim.  See August 2015 Rating Decision; 38 C.F.R. § 3.114(a)(3).  January 26, 2011, represents the earliest effective date under the facts and laws of this case. 

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4.  38 U.S.C.A. § 1155.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities. 

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Id. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

After reviewing the evidence, the Board finds that staged ratings are not warranted because the Veteran's disability did not materially change during the period on appeal.  The Board also finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589 (1991).

The Veteran's heart disability is currently rated as 30 percent disabling under Diagnostic Code (DC) 7005, pertaining to arteriosclerotic heart disease (coronary artery disease).  38 C.F.R. § 4.104.  Under DC 7005, a 30 percent rating is warranted for a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.  

The Veteran was diagnosed with coronary artery disease (CAD) with symptoms of myocardial infarction (in 2008) and ventricular arrhythmia (tachycardia) with a cardiac pacemaker implanted in 2008.  The pacemaker was implanted after failed ablation attempts to treat the Veteran's ventricular tachycardia.  See VA Medical Opinion (dated October 7, 2015) (clarifying that the notation regarding the Veteran having an implanted cardioverter defibrillator was made in error; Veteran has a cardiac pacemaker).  A January 2009 treatment record from Dr. Hadian indicated that since the pacemaker was implanted, protection against bradycardia and sinus bradycardia was provided.

The Veteran was afforded VA heart examinations in April 2013 and October 2015.  In both instances, the examiners found no evidence of congestive heart failure.  Additionally, the VA examinations both revealed a workload of greater than 5 METs, which is insufficient for a rating in excess of 30 percent.  Furthermore, an echocardiogram conducted during the April 2013 examination showed left ventricular ejection fraction (LVEF) at 68%, and an echocardiogram conducted in July 2015 prior to the October 2015 examination showed LVEF at 60-65%.  Neither of the LVEF results is sufficient for a higher rating.  Both examiners also stated that the echocardiogram is the best overall measure of the Veteran's cardiovascular performance given his multiple comorbidities.

While the Board acknowledges the Veteran's belief that his METs are lower than what was found by the examiners, the Veteran lacks the necessary knowledge, training and expertise to render such a finding.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The VA examiners, in contrast, possessed the necessary education, training, and expertise to make the findings and provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the VA examiner's findings and opinions are entitled to significantly more probative weight. 

The Board also considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule, but found one was not warranted.  See 38 C.F.R. § 4.104 , Diagnostic Codes 7001-7019.  In particular, DC 7018 (implantable cardiac pacemakers) directs the Board to evaluate under DC 7010 (supraventricular arrhythmia), DC 7011 (ventricular arrhythmias) or DC 7015 (atrioventricular block).  Of these, only ventricular arrhythmia is documented and applicable to the Veteran, and DC 7011 utilizes the same rating criteria as DC 7005 (coronary artery disease).  However, assigning a higher rating based on symptoms that are already contemplated under DC 7005 would violate the prohibition on pyramiding (i.e., compensating twice for the same symptoms).  38 C.F.R. § 4.14.  Thus, a higher rating is not warranted under either of these provisions, or any of the DCs that use these same criteria as the basis for the assignment of an evaluation. See 38 C.F.R. § 4.104, DCs 7000-04, 7006-07, 7015-17, 7019-20. 

In forming this decision, the Board has considered the statements from the Veteran.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; however, his assertions are outweighed by the competent, credible, and highly probative medical examinations that assessed the nature and severity of the Veteran's heart condition(s) based on objective data coupled with his lay statements.  For these reasons, greater evidentiary weight is placed on the physical examination findings prepared by neutral skilled professionals which demonstrate that the Veteran's heart disability does not more closely approximate the next higher rating criteria. 

In sum, the preponderance of the evidence is against the claim; thus, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   Accordingly, a rating in excess of 30 percent for the Veteran's heart disability is denied. 

ORDER

Entitlement to an effective date earlier than January 26, 2011, is denied. 

Entitlement to a rating in excess of 30 percent for a heart disability is denied. 

REMAND

TDIU may be assigned when the Veteran is, in the judgment of the rating official or adjudicator, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16 (a)-(b) (2016).  In this case, the Veteran's representative asserted in March 2017 that the Veteran's condition entitles him to TDIU. Presently, no development has been undertaken with regard to a claim for TDIU. Therefore, remand is warranted to allow the RO to develop the claim before adjudication of the claim may occur.  38 C.F.R. § 4.16(a)-(b). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran complete and submit a VA Form 21-8940 Application for Increased Compensation Based on Unemployability.

2. Adjudicate the issue of entitlement to TDIU. If the decision remains adverse to the Veteran, issue a statement of the case and allow the applicable time for a response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


